Judge Roane
pronounced the Court’s opinion, as follows:
For some of the reasons assigned in the case of Taylor v. King, the Court is of opinion that the instruction, of the Superior Court is erroneous in this, that it did not admit that the legal title to the land in controversy passed by the Deed in the exception mentioned, unless the lessor of the plaintiff would prove that the terms prescribed by the Trust Deed had been complied with. The Judgment is therefore reversed with costs, and a new trial awarded, in which, if requested, a contrary instruction is to be given.